DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a method for automatically restoring a calibrated state of a
projection system (1),
wherein during calibration of the projection system (1), m times n markers (8) are projected onto the projection surface (3), from which markers (8) m times n first measuring points (9), each having a respective X, Y and Z coordinate located on
the projection surface (3) and hence on the surface of the 3D model, are determined with one or more cameras (12), and
wherein an association of projector coordinates to 3D coordinates (xpypi, XYZi) as well as a transformation of projector coordinates into mapping coordinates pKm and a transformation of mapping coordinates into projector coordinates mKp is provided, and, wherein, for automatically restoring a calibrated state of a projection system (1), a position and orientation of the one or several cameras (12) within the projection system (1), is calculated or checked by using fixed points, that and wherein subsequently m times n markers (8’) are projected onto the projection surface (3), from which a reduced number of detected second measuring points (9’), which is reduced compared to the calibration, each having a respective X, Y and Z coordinate, is determined with one or more cameras (12), that deviations between the recorded second measurement points (9’) and
the associated first measurement points (9) are calculated using the reduced number of recorded second measurement points (9’) and a displacement vector (Offset (XYZi) is formed, that the association of the projector coordinates to 3D coordinates is adjusted with the displacement vector according to (xpypi, XYZi +offset (XYZi), and that the position of the measurement points (9’) that were not recorded is determined in this way.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd